422 F.2d 379
Paul Glen CHAMBERS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 28114 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
Feb. 5, 1970, Rehearing Denied and Rehearing En Banc DeniedMarch 16, 1970.

Paul Glen Chambers, pro se.
Eldon B. Mahon, U.S. Atty., Andrew Barr, Asst. U.S. Atty., Dallas, Tex., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM.


1
This appeal is taken from an order of the District Court denying the motion of a federal convict to vacate sentence pursuant to 28 U.S.C.A. 2255.  We affirm.1


2
Chambers is serving a fifteen-year sentence for bank robbery, a violation of  18 U.S.C.A. 2113(a).  He was convicted on his plea of guilty, entered with the advice of counsel.  In his 2255 motion to vacate and on appeal he alleges several grounds for relief, including that the sentencing court, the Northern District of Texas, was without jurisdiction because the offense was committed in the Eastern District of Texas; that the Government failed to show requisite evidence to constitute the offense; and that he 'has been convicted in jeopardy' of the offense charged in the indictment.  The District Court found from examining the record that Chambers had signed a Consent to Transfer Venue, pursuant to Rule 20, F.R.Crim.P.  The court found from a transcript of the arraignment proceedings that Chambers affirmatively acknowledged the factual resume read by the United States Attorney which constituted the offense to which Chambers pled guilty.  The court below further found that that was the first and only time Chambers had been charged with that offense.


3
All of these findings are supported by the record and we cannot say that any of them are clearly erroneous.  Fed.R.Civ.P., rule 52(a).  Though sometimes difficult to fathom, we have considered Chambers' other contentions and find them to be without merit.

The judgment of the District Court is

4
Affirmed.


5
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

6
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir. 1969, 417 F.2d 526, Part I